DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose, and would not have rendered obvious, the combination of features recited in Applicant’s independent claim 1, namely:

a stereo camera comprising: 
a first imaging unit that captures a first image of an object; 
a second imaging unit that captures a second image of the object; 
a geometric correction information storage unit that 
stores geometric correction information of the first image having an error depending on a difference between a position of the object in the first image when an entrance pupil center indicating a point of intersection between a principal ray and an optical axis moves according to an angle of incidence and a position of the object in the first image when it is assumed that the entrance pupil center does not move according to the angle of incidence, and 
stores geometric correction information of the second image having an error depending on a difference between a position of the object in the second image when an entrance pupil center indicating a point of intersection between a principal ray and an optical axis moves according to an angle of incidence and a position of the object in the second image when it is assumed that the entrance pupil center does not move according to the angle of incidence; 
a geometric correction unit that geometrically corrects the first image and the second image using the geometric correction information; and 
a parallax calculation unit that calculates parallax from the first image and the second image geometrically corrected.

	The closest prior art to the above features of claim 1 includes what is of record in this application (see IDS), and also what is included in the attached PTO-892.  Of these references, the following is noted:

JP 2017020971
Kumar, A., & Ahuja, N. (2015). On the equivalence of moving entrance pupil and radial distortion for camera calibration. In Proceedings of the IEEE International Conference on Computer Vision (pp. 2345-2353) (hereinafter “Kumar”).  Kumar is generally related to radial distortion as it related to camera calibration (Abstract).  One objective of Kumar is to show using a thick-lens imaging model, that the variation of entrance pupil location as a function of incident image ray angle can be directly responsible for radial distortion in captured images (Abstract and Introduction).  
Kumar proposes a pupil-centric calibration algorithm based on the concept that the physical motion of an entrance pupil along an optical axis causes a radial bending of image rays, said radial bending being the cause of radial distortion of image pixels (Introduction).  
Kumar further teaches that in the case of a thick lens, the entrance pupil varies its location depending on the angle of incidence of an incoming ray (i.e. the movement of the entrance pupil as a function of incident ray angle θ in is a predominant geometric reason for the occurrence of radial distortion on the image plane) (see p. 2347). 
See also Figure 7 of Kumar, reproduced below, which provides a good basic illustration of other calibration models in the art, in addition to that proposed by Kumar:



    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, Kumar, even if combined with the remaining prior art of record, would not have rendered obvious the full and exact combination of features recited in Applicant’s claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613